Citation Nr: 0310130	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  97-20 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for tinea versicolor, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel






INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

In November 2002, the Board informed the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  However, the 
United States Court of Appeals for the Federal Circuit 
recently invalidated the regulations that empowered the Board 
to both issue written notification of the VCAA to veterans 
and to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
his representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  

The Board further notes that during the pendency of this 
matter, changes to applicable regulations regarding the 
evaluation of disorders of the skin became effective August 
30, 2002.  See 67 Fed. Reg. 49,596, 49599 (July 21, 2002) (to 
be codified at 38 C.F.R. § 4.118).  The record discloses that 
the RO has not had an opportunity to adjudicate the matter on 
appeal pursuant to the revised regulations.

Accordingly, this matter is REMANDED to the RO for further 
development as indicated below:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should then readjudicate the issue 
on appeal to include consideration of the 
revised rating criteria for skin disorders.  
In the event that any action taken remains 
adverse to the veteran, he should be provided 
with a supplemental statement of the case, 
which includes the revised rating criteria 
for skin disorders, and an opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should again 
be returned to the Board for further 
appellate consideration.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this aspect of the veteran's appeal.  The veteran need take 
no action unless otherwise notified, but he may submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



